IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA16-82

                              Filed: 6 September 2016

Haywood County, No. 14 CRS 54822-24, 15 CRS 000079-80

STATE OF NORTH CAROLINA

             v.

JACKSON CAIN WHISENANT


      Appeal by defendant from judgment entered 16 July 2015 by Judge Bradley

B. Letts in Haywood County Superior Court.          Heard in the Court of Appeals 9

August 2016.


      Attorney General Roy Cooper, by Special Deputy Attorney General Grady L.
      Balentine, Jr., for the State.

      Law Office of Aaron Young PLLC, by Aaron Young, for defendant-appellant.


      TYSON, Judge.


      Jackson Cain Whisenant (“Defendant”) appeals from judgments entered upon

return of the jury’s verdicts finding him guilty of robbery with a dangerous weapon,

possession of methamphetamine, and simple assault. We find no error in part, and

dismiss without prejudice in part.

                              I. Factual Background

      At approximately 2:30 p.m. on 20 December 2014 in Waynesville, North

Carolina, Kmart loss prevention associate William Pate observed a male, later
                                  STATE V. WHISENANT

                                   Opinion of the Court



identified as Defendant, scanning the jewelry section inside the store. Mr. Pate

observed Defendant take two separate watches and place them inside his pants, and

conceal two necklaces under his shirt. The items had a total retail value of $95.95.

       Defendant walked away from the jewelry section and past the registers

without paying for the merchandise.        Mr. Pate followed Defendant outside and

asked him to return to the foyer of the Kmart.

       After Mr. Pate questioned Defendant about taking the jewelry, Defendant

stated, “I don’t have anything on me” and “F you.         I don’t have anything. I’m

leaving.” During this confrontation, Defendant repeatedly placed his hands into his

pockets. Mr. Pate testified he saw a knife in Defendant’s pocket. When Defendant’s

hand went to the knife in his pocket, Mr. Pate told Defendant to “get his hands off

his knife.”

       Mr. Pate testified Defendant attempted to force his way out of the Kmart

foyer and pulled the unopened knife out of his pocket.        Immediately, Mr. Pate

grabbed Defendant’s hand and wrestled the closed knife away from him. Defendant

repeatedly said, “I will kill you” to Mr. Pate.

       Gregory Winsell, another Kmart security officer, approached to assist Mr.

Pate. At this point, Mr. Pate pushed Defendant out of the foyer. Defendant walked

into the parking lot and then returned and sprayed the men with pepper spray.

The spray hit Mr. Winsell directly in the face.



                                           -2-
                                 STATE V. WHISENANT

                                  Opinion of the Court



      Defendant fled across the parking lot to a Little Caesars pizza shop. James

Messer, an employee of Little Caesars, had parked his truck beside the pizza shop.

Mr. Messer saw Defendant bend down and toss something underneath his truck.

The police found the items stolen from Kmart underneath the truck, as well as 2.58

grams of methamphetamine hidden between the windshield and hood. Defendant

was arrested and later indicted for robbery with a dangerous weapon, possession

with intent to manufacture, sell, or deliver methamphetamine, and three counts of

simple assault.

      Immediately prior to his trial on 13 July 2015, Defendant’s attorney moved

for a continuance due to his inability to prepare the case for trial. The trial court

denied the motion and the case proceeded to trial. The jury found Defendant guilty

on all counts. Defendant appeals from the judgment entered thereon.

                                      II. Issues

      Defendant argues the trial court erred by denying his motion to dismiss the

robbery with a dangerous weapon charge because (1) the weapon was unopened,

and (2) the State failed to establish Mr. Pate’s life was in danger or threatened.

      Defendant also argues his appointed counsel was not adequately prepared

and the trial court’s denial of his motion to continue and for substitute counsel

violated his Sixth Amendment right to counsel.

                      III. Robbery With a Dangerous Weapon



                                         -3-
                                STATE V. WHISENANT

                                  Opinion of the Court



                               A. Standard of Review

      When ruling upon a defendant’s motion to dismiss, the trial court determines

whether substantial evidence exists of: (1) each essential element of the offense

charged, and (2) whether defendant is the perpetrator of the crime. State v. Scott,

356 N.C. 591, 595, 573 S.E.2d 866, 868 (2002).           “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” State v. Smith, 300 N.C. 71, 78, 265 S.E.2d 164, 169 (1980).

      Upon a motion to dismiss, the court must review the evidence in the light

most favorable to the State to determine whether substantial evidence was present

of each element of the offense. State v. McKinnon, 306 N.C. 288, 298, 293 S.E.2d
118, 125 (1982). This Court reviews a trial court’s denial of a defendant’s motion to

dismiss de novo. State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007)

(citation omitted).

                                    B. Analysis

      Defendant asserts the wielded knife must have been opened with an exposed

blade to satisfy the dangerous weapon element of the crime of robbery with a

dangerous weapon. We disagree.

      A dangerous weapon is any article, instrument, or substance that is likely to

produce either death or great bodily harm. State v. Marshall, 188 N.C. App. 744,

749, 656 S.E.2d 709, 713, disc. review denied, 362 N.C. 368, 661 S.E.2d 890 (2008).



                                         -4-
                                STATE V. WHISENANT

                                  Opinion of the Court



“Whether an instrument can be considered a dangerous weapon depends upon the

nature of the instrument, the manner in which defendant used it or threatened to

use it, and in some cases the victim’s perception of the instrument and its use.” State

v. Peacock, 313 N.C. 554, 563, 330 S.E.2d 190, 196 (1985) (emphasis supplied). The

conduct of Defendant and the victim’s perception are factors as relevant as the

actual weapon used in the altercation. Id.

      This Court has repeatedly addressed what constitutes a dangerous weapon in

North Carolina. See State v. Blair, 181 N.C. App. 236, 638 S.E.2d 914 (upholding

robbery with a dangerous weapon conviction where victim did not see the

defendant’s knife when defendant took his wallet, but a police officer saw defendant

verbally threaten victim while holding the wallet and knife), disc. review denied,

361 N.C. 570, 650 S.E.2d 815 (2007); State v. Williams, 335 N.C. 518, 438 S.E.2d
727 (1994) (holding a jury can infer danger or threat to life and find defendant

guilty of robbery with a dangerous weapon where defendant had his hand in his

pocket pointing toward victims, appearing to his victims to be a firearm during the

robbery).

      While an issue of first impression in this Court, courts in other jurisdictions

have ruled closed knives used in the commission of a robbery satisfy the dangerous

weapon element.     The Georgia Court of Appeals held a gesture toward another

individual with an unopened knife during the commission of a robbery is sufficient



                                         -5-
                                STATE V. WHISENANT

                                 Opinion of the Court



to satisfy the element of a dangerous weapon. Alford v. State, 204 Ga. App. 14, 15,

418 S.E.2d 397, 398 (1992).      Similarly, the Texas Court of Appeals held an

unopened knife could be “legally sufficient to support a conviction” for aggravated

robbery based on evidence that, while in an attempt to commit theft, the defendant

“placed [the victim] in fear of imminent serious bodily injury or death, and during

the course of that attempt, exhibited an unopened knife that, in the manner of its

use or intended use, was capable of causing serious bodily injury or death.” Blanson

v. State, 107 S.W.3d 103, 106 (Tex. App. 2003). Both cases rely on the manner and

conduct in which the respective defendants displayed the knives. Id., Alford, 204

Ga. App. at 15, 418 S.E.2d at 398.

      Based on precedents from our Courts, as well as persuasive authority in

other jurisdictions, we conclude Defendant’s brandishing and use of the knife

satisfied the element of a dangerous weapon. The manner and circumstances in

which Defendant displayed the knife alludes to its purpose: Defendant yelled “I will

kill you,” attempted to push past Mr. Pate, removed the knife from his pocket and

brandished it when Mr. Pate mentioned police involvement.

      We hold the unopened knife was a dangerous weapon when Defendant

threatened to use it to cause great bodily harm or death. Sufficient evidence shows

Defendant not only possessed a knife while committing the theft, he also removed it




                                        -6-
                                STATE V. WHISENANT

                                  Opinion of the Court



from his pocket and wielded it with dire threats when Mr. Pate attempted to call

the police.

       Defendant also argues the State presented insufficient evidence tending to

show Mr. Pate’s life was “endangered or threatened” as required by N.C. Gen. Stat.

§ 14-87 (2015). The State must present “evidence that the defendant endangered or

threatened the life of the victim by possession of [the] weapon, aside from the mere

fact of the weapon’s presence.” State v. Gibbons, 303 N.C. 484, 490, 279 S.E.2d 574,

578 (1981).

       While Mr. Pate was attempting to disarm him, Defendant threatened, “I will

kill you. I will kill you.” Mr. Pate testified he felt afraid “when the knife came out”

of Defendant’s pocket.     The State’s evidence clearly shows more than mere

possession of a dangerous weapon. Reviewed in the light most favorable to the

State, this evidence tends to show Mr. Pate was afraid his life was endangered by

Defendant’s actions and threats. Id. Defendant’s argument is overruled.

              IV. Motion to Continue and Motion for Substitute Counsel

                               A. Standard of Review

       A motion to continue generally rests solely within the trial court’s discretion

and is reviewable on appeal only for an abuse of discretion. State v. Thomas, 294
N.C. 105, 11, 240 S.E.2d 426, 432 (1978). However, “[d]ue process requires that

every defendant be allowed a reasonable time and opportunity to investigate and



                                         -7-
                                STATE V. WHISENANT

                                   Opinion of the Court



produce competent evidence, if he can, in defense of the crime [for] which he stands

charged.” State v. Baldwin, 276 N.C. 690, 698, 174 S.E.2d 526, 531 (1970). When

the motion to continue is based on a constitutional right, “the question presented is

one of law and not of discretion and is reviewable.” State v. Harris, 290 N.C. 681,

686, 228 S.E.2d 437, 440 (1976).

                                     B. Analysis

      In arguing his motion to continue, Defendant’s attorney, Mr. Patton, asserted

lack of adequate time to prepare, due to Defendant’s incarceration in Catawba

County from April to early June, and counsel’s own illnesses during April through

June. Mr. Patton was appointed to represent Defendant on 22 December 2014. Mr.

Patton indicated he and Defendant had no communication from 10 March 2015 to

13 July 2015, when the case was called for trial.         Mr. Patton also stated he

underwent rotator cuff surgery on 10 April 2015 and did not return to work until

the week of 18 May 2015.

      Mr. Patton also informed the trial court he had tried a large criminal case

during the week of 8 June and re-entered the hospital on 14 June 2015. Mr. Patton

indicated the “antibiotic treatment” he received in the hospital “had a very severe

effect” on him and that he “had not had many good days since then.” He informed

the trial court he was unable to return to work until 29 June 2015, approximately

two weeks prior to trial.



                                          -8-
                                STATE V. WHISENANT

                                  Opinion of the Court



      On the morning of trial, Defendant informed counsel he had two witnesses

“that could come to court for him.” Defendant also informed counsel that morning

that he had prior contact with the prosecuting witness.

      Criminal defendants are constitutionally guaranteed “a fair trial and a

competent attorney.” Engle v. Isaac, 456 U.S. 107, 134, 71 L. Ed. 2d 783, 804 (1982).

“To establish a constitutional violation, a defendant must show that he did not have

ample time to confer with counsel and to investigate, prepare and present his

defense.” State v. Tunstall, 334 N.C. 320, 329, 432 S.E.2d 331, 337 (1993).

      Defendant must meet a two prong test to establish counsel’s assistance was

so defective to require reversal of a conviction. Strickland v. Washington, 466 U.S.
668, 687, 80 L. Ed. 2d 674, 693 (1984).        “First, the defendant must show that

counsel’s performance was deficient. . . . Second, the defendant must show the

deficient performance prejudiced the defense.” Id.

      Under our analysis we presume, without deciding, Defendant may meet the

first prong to show counsel’s representation of Defendant was deficient due to

counsel’s illnesses, his failure to speak to Defendant between March 2015 and 13

July 2015, counsel’s recent knowledge of the potential defense witnesses, and the

alleged prior contact with the prosecution’s witness.

      Under Strickland, this Court must determine whether Defendant was

prejudiced due to counsel’s deficient performance. State v. Thompson, 359 N.C. 77,



                                         -9-
                                STATE V. WHISENANT

                                 Opinion of the Court



115, 604 S.E.2d 850, 876. In order to establish prejudice “[t]he defendant must

show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694, 80 L. Ed. 2d at 698.

      “[W]hen [a] Court reviews ineffective assistance of counsel claims on direct

appeal and determines that they have been brought prematurely, we dismiss those

claims without prejudice, allowing defendant to bring them pursuant to a

subsequent motion for appropriate relief in the trial court.” Thompson, 359 N.C. at

123, 604 S.E.2d at 881.

      The factual record before us is insufficient to allow us to determine whether

Defendant was prejudiced.      No testimony or other information reveals what

Defendant’s proposed witnesses would have testified to, what relationship

Defendant had with the prosecution’s witness, or what specifically Mr. Patton was

unable to master or present at trial due to his illnesses. We dismiss Defendant’s

appeal of the denial of a continuance without prejudice. Defendant may review

procedures to develop a factual record surrounding the trial court’s denial of his

motion to continue and appointment of substitute counsel before the superior court.

                                   V. Conclusion

      We hold the trial court properly submitted the charge of robbery with a

dangerous weapon to the jury and find no error. We dismiss Defendant’s argument



                                        - 10 -
                               STATE V. WHISENANT

                                 Opinion of the Court



regarding the trial court’s denial of his motion to continue and for appointment of

substitute counsel without prejudice.

      NO ERROR IN PART. DISMISSED WITHOUT PREJUDICE IN PART.

      Judges BRYANT and INMAN concur.




                                        - 11 -